Citation Nr: 1042184	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-33 229	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to a rating higher than 30 percent for acid 
peptic disorder or gastroesophageal reflux disease (GERD), status 
post duodenal ulcer disease, post gastrectomy hiatal hernia, and 
non-erosive gastritis of anastomos.

2.  Entitlement to an effective date earlier than January 17, 
2006, for the grant of service connection for this gastric 
disability.

3.  Entitlement to service connection for hypertension, including 
secondary to this gastric disability.

4.  Entitlement to service connection for arthritis of the knees, 
including secondary to this gastric disability.

5.  Entitlement to service connection for arthritis of the 
shoulders, including secondary to this gastric disability.



REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.  
He appealed to the Board of Veterans' Appeals (Board/BVA) is from 
a decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Veteran was formerly represented in this appeal by the 
American Legion, but now by a private attorney according to 
documents received in October 2010 making this redesignation.


REMAND

When filing his substantive appeal (VA Form 9) in September 2009, 
in response to the statement of the case (SOC) issued in August 
2009 concerning his claim for an earlier effective date for the 
grant of service connection for his gastric disability, the 
Veteran indicated he wanted a hearing at the RO before the Board.

But when subsequently filing another substantive appeal (VA Form 
9) in January 2010, in response to the SOC that had been issued 
earlier that same month concerning his remaining claims for a 
rating higher than 30 percent for this gastric disability and for 
service connection for hypertension and bilateral (i.e., right 
and left) knee and shoulder disabilities secondary to this 
gastric disability, he indicated instead that he did not want a 
hearing before the Board.  This may have been the reason a 
hearing was not scheduled.

In any event, when more recently submitting the paperwork in 
October 2010 to declare him as the new representative in this 
appeal, the Veteran's attorney confirmed the Veteran would like 
to appear personally before the Board, either by way of a travel 
Board hearing when this can be scheduled at the RO in Nashville 
or by way of a videoconference in Nashville.  So this hearing 
needs to be scheduled before deciding this appeal.  38 C.F.R. 
§§ 20.700, 20.704 (2010).

Accordingly, the claims are REMANDED for the following action:

Schedule the Veteran for a travel Board 
hearing or videoconference hearing, whichever 
is first available.  Notify him of the date, 
time and location of the hearing.  Put a copy 
of this letter in his claims file.  If he 
changes his mind and elects not to have this 
hearing, or fails to appear for the 
proceeding on the date scheduled, then also 
document this in the claims file.

As the Veteran's attorney indicated in October 2010 is 
forthcoming, the Veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



